DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the Claim Objections
Applicant’s arguments, see Remarks, filed 8/26/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of 6/7/2022 has been withdrawn. 
In regards to the prior art rejections
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The applicant makes several arguments against the Butterbaugh reference.
First the applicant alleges that since Butterbaugh requires a button release, Butterbaugh does not meet all the limitations in claim 1. To this the examiner notes that, as the claim is currently written, there are no limitations which preclude the button release of Butterbaugh from being interpreted as the claimed latch component.
To add onto this the applicant argues that Butterbaugh does not disclose the button 228 having any slidable component that engages with the latch 110. To this the examiner also disagrees. As the claim is currently written, the second contact surface only needs to be in contact with the second contact surface (which it is 112 as previously cited), not in direct contact.
Lastly the applicant argues that the cams 112 of Butterbaugh cannot be interpreted as releasing components as allegedly Butterbaugh fails to teach any pivotal component that is pivotal to release the component that holds the latch 110. The examiner disagrees. As can be seen in figures 4A-4C, which were previously cited for this limitation, 112 does in fact release the latch 110 as can be seen in fig 4B.
The examiner would like to note, although not described from the applicant as to why these limitations were believed to not be met, they were bolded. So in respect to the concern for the limitation “the first pushing portion pushes the pressed portion so as to force the second pushing portion to push the first contact portion so that the second contact surface of the second hook portion is forced to leave the first contact surface of the first hook portion” this is an in an indirect sense like above, not in a direct sense which isn’t required by the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Butterbaugh et al. US 20160183396 A1 (hereinafter Butterbaugh).
In regards to claim 1, Butterbaugh teaches a handle mechanism (Any combination of 110a, 110b, 228, 112A, 112B including their components), adapted to be installed on a plate body being slidable (See fig 1), the handle mechanism comprising: a handle component (110; when A or B is omitted from a reference number assume it can be and/or, for instance in this case 110A and/or 110B), configured to be pivotably disposed on the plate body and having an engaged position (fig 4A), the handle component comprising a first hook portion (224) and a first pushing portion (the portion of 110B that pushes on 222), the first hook portion having a first contact surface (the bottom surface of 224 with respect to fig 4A); a latch component (228), configured to be slidably disposed on the plate body (See figs 4A – 4C) and comprising a second hook portion (portion that contacts 226) and a first contact portion (portion that contacts 220), the second hook portion having a second contact surface (surface of the portion that contacts 226) configured to contact the first contact surface (through 112) so as to keep the handle component in the engaged position (See fig 4A); and a releasing component (112), configured to be pivotably disposed on the plate body (See fig 4A – 4C) and comprising a pressed portion (226) and a second pushing portion (222); wherein when the handle component is pivoted in a first pivotal direction from the engaged position, the first pushing portion pushes the pressed portion (See fig 4B) so as to force the second pushing portion to push the first contact portion (See fig 4B) so that the second contact surface of the second hook portion is forced to leave the first contact surface of the first hook portion (See fig 4C).  
In regards to claim 2, Butterbaugh teaches the handle mechanism according to claim 1, wherein when the handle component is pivoted in the first pivotal direction from the engaged position, the first pushing portion forces the releasing component to pivot along a second pivotal (clockwise if using 110A as the handle) direction opposite to the first pivotal direction (Counterclockwise; See fig 4C).  
In regards to claim 3, Butterbaugh teaches the handle mechanism according to claim 1, wherein the handle component is pivotably disposed on the plate body and further has a released position (See fig 4C), the first hook portion of the handle component has a first pushing surface (the top surface of 224 with respect to fig 4A) opposite to the first contact surface (See fig 4A), the second hook portion of the latch component has a first push surface (where F2 presses 228) opposite to the second contact surface (See fig 4B); when the handle component is pivoted towards the engaged position from the released position along the first pivotal direction (if considering 110A the handle this is counterclockwise), the first pushing surface pushes the first push surface (through 112) so as to force the latch component to move away from the releasing component (See fig 4A through 4C moves away in at least some directions).  
In regards to claim 6, Butterbaugh teaches the handle mechanism according to claim 2, further comprising a first restoring component (F1) and a second restoring component (F2), the first restoring component is disposed on the handle component and configured to force the handle component to pivot in the second pivotal direction (See fig 4A), the second restoring component is disposed on the latch component and configured to force the latch component to press against the second pushing portion of the releasing component (See fig 4C).  
In regards to claim 7, Butterbaugh teaches the handle mechanism according to claim 1, wherein the plate body is adapted to be slidably disposed on a plate part (102), the handle component further comprises an engaging portion (212), a handle portion (main body of 110), and a pivot portion (206, pivots seen in fig 4A-4C) located between and connected to the engaging portion and the handle portion (See fig 4A), the pivot portion is adapted to be pivotably disposed on the plate body (See fig 2G), the first hook portion is connected to the pivot portion via the handle portion (See fig 2G), the engaging portion is configured to be engaged with the plate part (See fig 4A).
In regards to claim 8, Butterbaugh teaches a casing assembly (See fig 1) a plate body and a handle mechanism comprising: a handle component (110; when A or B is omitted from a reference number assume it can be and/or, for instance in this case 110A and/or 110B), pivotably disposed on the plate body and having an engaged position (fig 4A), the handle component comprising a first hook portion (224) and a first pushing portion (the portion of 110B that pushes on 222), the first hook portion having a first contact surface (the bottom surface of 224 with respect to fig 4A); a latch component (228), slidably disposed on the plate body (See figs 4A – 4C) and comprising a second hook portion (portion that contacts 226) and a first contact portion (portion that contacts 220), the second hook portion having a second contact surface (surface of the portion that contacts 226) configured to contact the first contact surface (through 112) so as to keep the handle component in the engaged position (See fig 4A); and a releasing component (112), pivotably disposed on the plate body (See fig 4A – 4C) and comprising a pressed portion (226) and a second pushing portion (222); wherein when the handle component is pivoted in a first pivotal direction from the engaged position, the first pushing portion pushes the pressed portion (See fig 4B) so as to force the second pushing portion to push the first contact portion (See fig 4B) so that the second contact surface of the second hook portion is forced to leave the first contact surface of the first hook portion (See fig 4C).  
In regards to claim 9, Butterbaugh teaches the casing assembly according to claim 8, wherein when the handle component is pivoted in the first pivotal direction from the engaged position, the first pushing portion forces the releasing component to pivot along a second pivotal (clockwise if using 110A has the handle) direction opposite to the first pivotal direction (Counterclockwise; See fig 4C).  
In regards to claim 10, Butterbaugh teaches the casing assembly according to claim 8, wherein the handle component is pivotably disposed on the plate body and further has a released position (See fig 4C), the first hook portion of the handle component has a first pushing surface (the top surface of 224 with respect to fig 4A) opposite to the first contact surface (See fig 4A), the second hook portion of the latch component has a first push surface (where F2 presses 228) opposite to the second contact surface (See fig 4B); when the handle component is pivoted towards the engaged position from the released position along the first pivotal direction (if considering 110A the handle this is counterclockwise), the first pushing surface pushes the first push surface (through 112) so as to force the latch component to move away from the releasing component (See fig 4A through 4C moves away in at least some directions).  
In regards to claim 13, Butterbaugh teaches casing assembly according to claim 9, further comprising a first restoring component (F1) and a second restoring component (F2), the first restoring component is disposed on the handle component and configured to force the handle component to pivot in the second pivotal direction (See fig 4A), the second restoring component is disposed on the latch component and configured to force the latch component to press against the second pushing portion of the releasing component (See fig 4C).  
In regards to claim 14, Butterbaugh teaches casing assembly according to claim 8, wherein the plate body is adapted to be slidably disposed on a plate part (102), the handle component further comprises an engaging portion (212), a handle portion (main body of 110), and a pivot portion (206, pivots seen in fig 4A-4C) located between and connected to the engaging portion and the handle portion (See fig 4A), the pivot portion is adapted to be pivotably disposed on the plate body (See fig 2G), the first hook portion is connected to the pivot portion via the handle portion (See fig 2G), the engaging portion is configured to be engaged with the plate part (See fig 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterbaugh in view of Clarke US 8444357 B2 (hereinafter Clarke).
In regards to claim 4, Butterbaugh teaches the handle mechanism according to claim 1.
However, Butterbaugh does not teach the releasing component comprises a friction portion (at least in this interpretation), the pressed portion and the second pushing portion respectively are respectively located at two opposite sides of the friction portion and are pivotably disposed on the plate body via the friction portion, and the friction portion is configured for increasing the rotational friction of the releasing component. 
Clarke teaches a bonding component (10) that increases friction in order to provide a counter-torque resistance.
 It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Clarke’s invention in Butterbaugh in order to prevent the shaft 214 from rotating with the rest of the releasing component.
With this in mind Butterbaugh in view of Clarke teaches a friction portion (Clarke: 10), the pressed portion and the second pushing portion respectively are respectively located at two opposite sides of the friction portion (Butterbaugh: as the friction portion would be on the shaft, see fig 11a) and are pivotably disposed on the plate body via the friction portion (as the friction portion would hold the shaft 214A), and the friction portion is configured for increasing the rotational friction of the releasing component (at least of its shaft).
In regards to claim 5, Butterbaugh in view of Clarke teaches handle mechanism according to claim 4, further comprising a washer (Clarke: 6), wherein the friction portion has a plurality of convex dots (Clarke: see fig 2), the washer is disposed on the friction portion, the plurality of convex dots press against the washer to increase the rotational friction of the releasing component (Clarke: see fig 2).  
11. The casing assembly according to claim 8, wherein the releasing component comprises a friction portion, the pressed portion and the second pushing portion respectively are respectively located at two opposite sides of the friction portion and are pivotably disposed on the plate body via the friction portion, and the friction portion is configured for increasing the rotational friction of the releasing component.  
In regards to claim 11, Butterbaugh teaches the casing assembly according to claim 9.
However Butterbaugh does not teach the releasing component comprises a friction portion, the pressed portion and the second pushing portion respectively are respectively located at two opposite sides of the friction portion and are pivotably disposed on the plate body via the friction portion, and the friction portion is configured for increasing the rotational friction of the releasing component. 
Clarke teaches a bonding component (10) that increases friction in order to provide a counter-torque resistance.
 It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Clarke’s invention in Butterbaugh in order to prevent the shaft 214 from rotating with the rest of the releasing component.
With this in mind Butterbaugh in view of Clarke teaches a friction portion (Clarke: 10), the pressed portion and the second pushing portion respectively are respectively located at two opposite sides of the friction portion (Butterbaugh: as the friction portion would be on the shaft, see fig 11a) and are pivotably disposed on the plate body via the friction portion (as the friction portion would hold the shaft 214A), and the friction portion is configured for increasing the rotational friction of the releasing component (at least of its shaft).
In regards to claim 12, Butterbaugh in view of Clarke teaches handle mechanism according to claim 11, wherein the handle mechanism further comprises a washer (Clarke: 6), wherein the friction portion has a plurality of convex dots (Clarke: see fig 2), the washer is disposed on the friction portion, the plurality of convex dots press against the washer to increase the rotational friction of the releasing component (Clarke: see fig 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675